DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 11/10/2021.

Claim Status
Claims 41-50, 61-68 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 11/10/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 46, 51-60, 63 are objected to because of the following reasons:
For claim 46, 63 “an radio link control entity” should be “a radio link control entity”.
For claims 51-60, the phrase “51. 60. (Cancelled)” gives the impression that only claim 51 and claim 60 are cancelled when actually claims 51 to 60 are cancelled.
For claim 63, the phrase “different transmission paths an,Vor different logical channels” is unclear.
For claim 63, “an radio link control sublayer” should be “a radio link control sublayer”.
For claim 63, the term “the control sublayer” might cause confusion since there are two control sublayers mentioned in the claim, “an radio link control sublayer” and “a control sublayer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 49-50, 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 44, 49-50, 61-62 are indefinite because there are insufficient antecedent basis for the following limitations:
“the packet data convergence protocol sublayer” (claims 44, 49, 61, 62)
“the radio link control sublayer” (claims 44, 49)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-50, 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda, US 2016/0302075 in view of Marinier, US 2011/0021154.

For claim 41. Dudda teaches: An apparatus comprising: 
at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, (Dudda, fig 8, paragraph 85-87, device includes processor and memory which includes program code executes by processor; also see fig 2 for the sublayers of the device) to cause the at least one processor to at least: 
configure a packet data convergence protocol (PDCP) sublayer to duplicate a protocol data unit (PDU) such that the same packet data convergence protocol protocol data unit is sent via two or more different radio link control (RLC) entities using at least one of different transmission paths or different logical channels; (Dudda, fig 2, paragraph 11, “Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 
determine that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit reached a threshold number of retransmissions at a radio link control entity; (Dudda, fig 9-10, paragraph 88-99, “a step T8 of determining whether the discarded protocol data unit is a duplicate protocol data unit is performed. If the determination is in the affirmative and the discarded protocol data unit is determined to be a duplicate protocol data unit… In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received protocol data unit is a duplicate protocol data unit are depicted in more detail. An underlying sequence numbering is similar as explained with reference to FIG. 5… This step T8 may employ a further integrity verification procedure which may be similarly performed compared to the above explained verification procedure, however, may use different counter values. Prior to the further integrity verification procedure, a step T24 of comparing the sequence number of the discarded protocol data unit with the expected sequence number for the protocol data unit is performed. This step T24 may be performed between the steps T6, T8.”; the sequence number of the discarded protocol data unit is a number of retransmissions; the expected sequence number is threshold; more discussions about expected sequence number is a threshold in fig 5, paragraph 54-66, “In a first optional step S20 of the method in FIG. 5, a sequence number of the received protocol data unit is compared with a first duplicate detection threshold. The first duplicate detection threshold can be defined by an expected sequence number for the received protocol data unit which is decreased by a predetermined value. As explained above, the expected sequence number can be determined by incrementing a sequence number by one up to a predefined maximum number of available sequence numbers for the received protocol data unit or by setting the expected sequence 
and in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions; (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, when PDU SN (number of retransmissions) is equal to or more than expected SN (threshold) and integrity is verified using fourth counter value, omit to indicate integrity failure; paragraph 88-99, “a step T10 of omitting to indicate an integrity verification failure for the discarded protocol data unit is performed. This step T10 can be performed by the control module 118 or by a further sending module of the device which may implement functionalities related to sending data to one or more higher layers in the device.”; implicit that when the step T10 is performed by a further sending module, a signal has to be sent from control module to the sending module)
and based on at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer. (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, when PDU SN (number of retransmissions) is equal to or more than expected SN (threshold) and integrity is verified using fourth counter value, omit to indicate integrity failure; omit to indicate integrity failure is prevent a trigger of a radio link failure because PDCP integrity problem is a cause of radio link failure)
Even though it’s well-known in the art that PDCP integrity problem is a cause of radio link failure, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior to teach it.
Marinier from the same or similar fields of endeavor teaches: PDCP integrity problem is a cause of radio link failure (Marinier, paragraph 122, “A radio link failure cause may also need to be indicated to the eNB or the network just to distinguish whether the root of the problem is from a detected out-of-synch, an RLC unrecoverable error, PD CP integrity problem or other related problems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marinier into Dudda, since Dudda suggests a technique for omitting indicating PDCP integrity problem, and Marinier suggests the beneficial way of relating PDCP integrity problem with radio link failure since PDCP integrity problem is a well-known cause of radio link failure (Marinier, paragraph 122) in the analogous art of communication.

For claim 42. Dudda and Marinier disclose all the limitations of claim 41, and Dudda further teaches: wherein the control sublayer comprises a radio resource control sublayer. (Dudda, fig 2, paragraph 11, “The MeNB 12 can be the MeNB illustrated in FIG. 1, and the SeNB can be the SeNB illustrated in FIG. 1. As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol layer 26a. The UE 36 may comprise MAC protocol layers 38a, 38b, RLC protocol layers 40a, 40b, a PDCP protocol layer 42, and a RRC protocol layer 44. A signalling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36. The signaling radio bearer may be indicated in the Figure by the thick line. The signalling radio bearer may be split at or below the PDCP protocol layer level such that a splitted portion of the signaling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36 via the RLC protocol layer 26a and the MAC protocol layer 24a of the SeNB 14. Form a perspective of the UE 36 below the RRC layer level, the UE 36 may be regarded to be connected to the MeNB 12 via a first signaling radio bearer and to the SeNB 14 via a second signaling radio bearer. Packet 

For claim 43. Dudda and Marinier disclose all the limitations of claim 41, and Dudda further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Dudda, fig 2, paragraph 11, “The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”; multi-connectivity; also see paragraph 40, “Separate signaling radio bearers or splitted signaling radio bearers may enable duplicate data transmission towards the device for enabling transmission diversity, i.e. signaling and payload transmission via multiple transmission links, and multiple connectivity of the device towards the communication network. Such a protocol layer may be embodied as a packet data convergence protocol layer, PDCP layer.”)

For claim 44. Dudda and Marinier disclose all the limitations of claim 41, and Dudda further teaches: wherein the apparatus comprises a mobile device, (Dudda, fig 8, paragraph 85-87, “an exemplary structure which may be used for implementing the concepts underlying the present embodiments in an user equipment, for example a terminal, a laptop or a PDA.”)
and wherein the packet data convergence protocol sublayer and the radio link control sublayer are used for uplink transmissions by the mobile device. (Dudda, fig 2, paragraph 11, “As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol 

For claim 45. Dudda and Marinier disclose all the limitations of claim 41, and Dudda further teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by a radio link control sublayer. (Dudda, fig 9-10, paragraph 88-99, “In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received protocol data unit is a duplicate protocol data unit are depicted in more detail. An underlying sequence numbering is similar as explained with reference to FIG. 5”; fig 5, paragraph 54-66, “As explained above, the expected 

For claim 46. Dudda teaches: A method comprising: 
configuring a packet data convergence protocol (PDCP) sublayer to duplicate a protocol data unit (PDU) such that the same packet data convergence protocol protocol data unit is sent via two or more different radio link control (RLC) entities using at least one of different transmission paths or different logical channels; (Dudda, fig 2, paragraph 11, “Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 12. It is noted that the point 46 may be also part of the PDCP layer 20b. Such a protocol data unit 48 comprising a sequence number (SN) X is indicated in the Figure by "PDCP PDU SN X". The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”)
determining that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at an radio link control entity; (Dudda, fig 9-10, paragraph 88-99, “a step T8 of determining whether the discarded protocol data unit is a duplicate protocol data unit is performed. If the determination is in the affirmative and the discarded protocol data unit is determined to be a duplicate protocol data unit… In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received 
and in response to the determining: signaling from the radio link control entity to a control sublayer that the number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions; (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, when PDU SN (number of retransmissions) is equal to or more than expected SN (threshold) and integrity is verified using fourth counter value, omit to indicate integrity failure; paragraph 88-99, “a step T10 of omitting to indicate an integrity verification failure for the discarded 
and based at least on the threshold number of retransmissions being reached, preventing a trigger of a radio link failure at the control sublayer. (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, when PDU SN (number of retransmissions) is equal to or more than expected SN (threshold) and integrity is verified using fourth counter value, omit to indicate integrity failure; omit to indicate integrity failure is prevent a trigger of a radio link failure because PDCP integrity problem is a cause of radio link failure)
Even though it’s well-known in the art that PDCP integrity problem is a cause of radio link failure, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior to teach it.
Marinier from the same or similar fields of endeavor teaches: PDCP integrity problem is a cause of radio link failure (Marinier, paragraph 122, “A radio link failure cause may also need to be indicated to the eNB or the network just to distinguish whether the root of the problem is from a detected out-of-synch, an RLC unrecoverable error, PD CP integrity problem or other related problems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marinier into Dudda, since Dudda suggests a technique for omitting indicating PDCP integrity problem, and Marinier suggests the beneficial way of relating PDCP integrity problem with radio link failure since PDCP integrity problem is a well-known cause of radio link failure (Marinier, paragraph 122) in the analogous art of communication.

For claim 47. Dudda and Marinier disclose all the limitations of claim 46, and Dudda further teaches: wherein the control sublayer comprises a radio resource control sublayer. (Dudda, fig 2, paragraph 11, “The MeNB 12 can be the MeNB illustrated in FIG. 1, and the SeNB can be the SeNB illustrated in FIG. 1. As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol layer 26a. The UE 36 may comprise MAC protocol layers 38a, 38b, RLC protocol layers 40a, 40b, a PDCP protocol layer 42, and a RRC protocol layer 44. A signalling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36. The signaling radio bearer may be indicated in the Figure by the thick line. The signalling radio bearer may be split at or below the PDCP protocol layer level such that a splitted portion of the signaling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36 via the RLC protocol layer 26a and the MAC protocol layer 24a of the SeNB 14. Form a perspective of the UE 36 below the RRC layer level, the UE 36 may be regarded to be connected to the MeNB 12 via a first signaling radio bearer and to the SeNB 14 via a second signaling radio bearer. Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 12. It is noted that the point 46 may be also part of the PDCP layer 20b. Such a protocol data unit 48 comprising a sequence number (SN) X is indicated in the Figure by "PDCP PDU SN X". The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”)

For claim 48. Dudda and Marinier disclose all the limitations of claim 46, and Dudda further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Dudda, fig 2, paragraph 11, “The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”; multi-connectivity; also see 

For claim 49. Dudda and Marinier disclose all the limitations of claims 46, and Dudda further teaches: wherein the packet data convergence protocol sublayer and the radio link control sublayer are used for uplink transmissions by a mobile device. (Dudda, fig 2, paragraph 11, “As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol layer 26a. The UE 36 may comprise MAC protocol layers 38a, 38b, RLC protocol layers 40a, 40b, a PDCP protocol layer 42, and a RRC protocol layer 44. A signalling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36. The signaling radio bearer may be indicated in the Figure by the thick line. The signalling radio bearer may be split at or below the PDCP protocol layer level such that a splitted portion of the signaling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36 via the RLC protocol layer 26a and the MAC protocol layer 24a of the SeNB 14. Form a perspective of the UE 36 below the RRC layer level, the UE 36 may be regarded to be connected to the MeNB 12 via a first signaling radio bearer and to the SeNB 14 via a second signaling radio bearer. Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 12. It is noted that the point 46 may be also part of the PDCP layer 20b.”; also see paragraph 7, “Currently, dual connectivity and RRC message transmission diversity is discussed. In this respect, dual connectivity may relate to a communciation scenario as seen from the 

For claim 50. Dudda and Marinier disclose all the limitations of claims 46, and Dudda further teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the mobile device, and wherein the number of retransmissions are performed by a radio link control sublayer. (Dudda, fig 9-10, paragraph 88-99, “In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received protocol data unit is a duplicate protocol data unit are depicted in more detail. An underlying sequence numbering is similar as explained with reference to FIG. 5”; fig 5, paragraph 54-66, “As explained above, the expected sequence number can be determined by incrementing a sequence number by one up to a predefined maximum number of available sequence numbers for the received protocol data unit or by setting the expected sequence number to zero and incrementing a counter value of the counter, for example by one. Hence, a reception window may be defined which may enable to identify a duplicate protocol data unit in a subsequent step S6 also after a predetermined maximum number of data units for which the transmission failed.”; also see paragraph 80-83 for more details)

For claim 61. Dudda and Marinier disclose all the limitations of claim 46, and Dudda further teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at the packet data convergence protocol sublayer. (Dudda, fig 9-10, paragraph 88-99, “If the 

For claim 62. Dudda and Marinier disclose all the limitations of claim 41, and Dudda further teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses 

For claim 63. Dudda teaches: A non-transitory computer-readable medium storing program code, the program code configured to, when executed by at least one processor, (Dudda, fig 8, 
configure a packet data convergence protocol (PDCP) sublayer to duplicate a protocol data unit (PDU) such that the same packet data convergence protocol protocol data unit is sent via two or more different radio link control (RLC) entities of an radio link control sublayer using different transmission paths an, Vor different logical channels; (Dudda, fig 2, paragraph 11, “Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 12. It is noted that the point 46 may be also part of the PDCP layer 20b. Such a protocol data unit 48 comprising a sequence number (SN) X is indicated in the Figure by "PDCP PDU SN X". The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”)
determine that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at an radio link control entity; (Dudda, fig 9-10, paragraph 88-99, “a step T8 of determining whether the discarded protocol data unit is a duplicate protocol data unit is performed. If the determination is in the affirmative and the discarded protocol data unit is determined to be a duplicate protocol data unit… In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received protocol data unit is a duplicate protocol data unit are depicted in more detail. An underlying sequence numbering is similar as explained with reference to FIG. 5… This step T8 may employ a further integrity verification procedure which may be similarly performed compared to the above explained verification procedure, however, may use different counter values. Prior to the further integrity verification procedure, a step T24 of comparing the sequence number of the discarded protocol data unit with the expected sequence number for the protocol data unit is performed. This step T24 may be performed 
and in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions; (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, when PDU SN (number of retransmissions) is equal to or more than expected SN (threshold) and integrity is verified using fourth counter value, omit to indicate integrity failure; paragraph 88-99, “a step T10 of omitting to indicate an integrity verification failure for the discarded protocol data unit is performed. This step T10 can be performed by the control module 118 or by a further sending module of the device which may implement functionalities related to sending data to one or more higher layers in the device.”; implicit that when the step T10 is performed by a further sending module, a signal has to be sent from control module to the sending module)
and based at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer. (Dudda, fig 9-10, paragraph 88-99, steps T24, T28, T10, 
Even though it’s well-known in the art that PDCP integrity problem is a cause of radio link failure, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior to teach it.
Marinier from the same or similar fields of endeavor teaches: PDCP integrity problem is a cause of radio link failure (Marinier, paragraph 122, “A radio link failure cause may also need to be indicated to the eNB or the network just to distinguish whether the root of the problem is from a detected out-of-synch, an RLC unrecoverable error, PD CP integrity problem or other related problems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marinier into Dudda, since Dudda suggests a technique for omitting indicating PDCP integrity problem, and Marinier suggests the beneficial way of relating PDCP integrity problem with radio link failure since PDCP integrity problem is a well-known cause of radio link failure (Marinier, paragraph 122) in the analogous art of communication.

For claim 64. Dudda and Marinier disclose all the limitations of claim 63, and Dudda further teaches: wherein the control sublayer comprises a radio resource control sublayer. (Dudda, fig 2, paragraph 11, “The MeNB 12 can be the MeNB illustrated in FIG. 1, and the SeNB can be the SeNB illustrated in FIG. 1. As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol layer 26a. The UE 36 may comprise MAC protocol layers 38a, 38b, 

For claim 65. Dudda and Marinier disclose all the limitations of claim 63, and Dudda further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Dudda, fig 2, paragraph 11, “The PDUs and the duplicated PDUs are transmitted to the UE 36 via a MeNB link 50 and via a SeNB link 52, respectively.”; multi-connectivity; also see paragraph 40, “Separate signaling radio bearers or splitted signaling radio bearers may enable duplicate data transmission towards the device for enabling transmission diversity, i.e. signaling and payload transmission via multiple transmission links, and multiple connectivity of the device towards the communication network. Such a protocol layer may be embodied as a packet data convergence protocol layer, PDCP layer.”)

For claim 66. Dudda and Marinier disclose all the limitations of claim 63, and Dudda further teaches: wherein the apparatus comprises a mobile device, (Dudda, fig 8, paragraph 85-87, “an exemplary structure which may be used for implementing the concepts underlying the present embodiments in an user equipment, for example a terminal, a laptop or a PDA.”)
and wherein the program code configured Io cause the mobile device to use the packet data convergence protocol sublayer and the radio link control sublayer for uplink transmissions. (Dudda, fig 2, paragraph 11, “As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a RRC protocol layer 22. The SeNB 14 may comprise a MAC protocol layer 24a and a RLC protocol layer 26a. The UE 36 may comprise MAC protocol layers 38a, 38b, RLC protocol layers 40a, 40b, a PDCP protocol layer 42, and a RRC protocol layer 44. A signalling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36. The signaling radio bearer may be indicated in the Figure by the thick line. The signalling radio bearer may be split at or below the PDCP protocol layer level such that a splitted portion of the signaling radio bearer may extend between the RRC protocol layer 22 of the MeNB 12 and the RRC protocol layer 44 of the UE 36 via the RLC protocol layer 26a and the MAC protocol layer 24a of the SeNB 14. Form a perspective of the UE 36 below the RRC layer level, the UE 36 may be regarded to be connected to the MeNB 12 via a first signaling radio bearer and to the SeNB 14 via a second signaling radio bearer. Packet duplication of PDCP protocol data units (PDU) may occur at a point 46 between the RLC protocol layer 18b and the PDCP protocol layer 20b of the MeNB 12. It is noted that the point 46 may be also part of the PDCP layer 20b.”; also see paragraph 7, “Currently, dual connectivity and RRC message transmission diversity is discussed. In this respect, dual connectivity may relate to a communciation scenario as seen from the UE's perspective in which the UE may simultaneously receive from and transmit to at least two different network points, for example access nodes.”)

For claim 67. Dudda and Marinier disclose all the limitations of claim 63, and Dudda further teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by the radio link control sublayer. (Dudda, fig 9-10, paragraph 88-99, “In FIG. 10, embodiments related to the integrity verification procedure, particularly to the determination of the successfulness thereof in the step T4, and related to step T8 of determining whether the received protocol data unit is a duplicate protocol data unit are depicted in more detail. An underlying sequence numbering is similar as explained with reference to FIG. 5”; fig 5, paragraph 54-66, “As explained above, the expected sequence number can be determined by incrementing a sequence number by one up to a predefined maximum number of available sequence numbers for the received protocol data unit or by setting the expected sequence number to zero and incrementing a counter value of the counter, for example by one. Hence, a reception window may be defined which may enable to identify a duplicate protocol data unit in a subsequent step S6 also after a predetermined maximum number of data units for which the transmission failed.”; also see paragraph 80-83 for more details)

For claim 68. Dudda and Marinier disclose all the limitations of claim 63, and Dudda further teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at the packet data convergence protocol sublayer. (Dudda, fig 9-10, paragraph 88-99, “If the integrity verification in the sub-steps T26, T28 is not successfully performed, the step T16 of indicating the integrity verification failure may be performed and else the step T10 of omitting of the indicating of the integrity verification failure may be performed.”; fig 2, paragraph 11, “The MeNB 12 can be the MeNB illustrated in FIG. 1, and the SeNB can be the SeNB illustrated in FIG. 1. As illustrated, the MeNB 12 may comprise a MAC protocol layer 16b, a RLC protocol layer 18b, a PDCP protocol layer 20b, and a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462